Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

				     35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “a scrambling discriminator configured to select and output the original data or scrambled data based on randomness of the original data” and “an error correction code (ECC) encoder configured to perform an ECC encoding operation of the output data of the scrambling selector”. However, a “scrambling selector” has not been defined or mentioned in any of the prior steps, and it is not clear as to whether the “scrambling discriminator” is the “scrambling selector” or the “scrambling selector” is a separate unit altogether for performing operations such as for example, selecting and outputting the original data or scrambled data based on randomness of the original data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The independent claim 1 from U.S. Application 16/884,377 is compared with independent claim 1 of U.S. Patent No. 10,691,530 which is shown below.

U.S. Application 16/884,377
U.S. Patent No. 10,691,530
a memory controller configured to receive original data from host and transmit recovered data to the host
a scrambler configured to randomize original data to generate scrambled data; an error correction code (ECC) encoder configured to perform an ECC encoding operation of the scrambled data to generate encoded data to be outputted from the error correction apparatus
and a memory device configured to store encoded data received from the memory controller, and to output read data in responding to a read command which is received from the memory controller
an error correction code (ECC) encoder configured to perform an ECC encoding operation of the output data of the scrambling selector; an ECC decoder configured to perform an ECC decoding operation of the read data to generate decoded data
wherein the memory controller comprising: a scrambler configured to randomize the original data to generate scrambled data
a scrambler configured to randomize original data to generate scrambled data
a scrambling discriminator configured to select and output the original data or scrambled data based on randomness of the original data; 
a scrambling discriminator configured to discriminate whether the original data have to be scrambled to supply the original data to the scrambler or the ECC encoder

an error correction code (ECC) encoder configured to perform an ECC encoding operation of the scrambled data to generate encoded data to be outputted from the error correction apparatus
an ECC decoder configured to perform an ECC decoding operation of the read data to generate decoded data

an ECC decoder configured to perform an ECC decoding operation of the encoded data, which are received by the error correction apparatus externally from the error correction apparatus, to generate decoded data corresponding to corrected data of the encoded data
and a descrambler configured to descramble the decoded data to generate descrambled data having the same bit sequence as the original data

a descrambler configured to descramble the decoded data having a bit array sequence randomized by the scrambler to generate descrambled data that are restored to have the same bit array sequence as the original data
and a descrambling discriminator configured to select the recovered data among the descrambled data and the decoded data based on the selection of the scrambling selector
and a descrambling discriminator configured to discriminate whether the encoded data is the scrambled data or the original data to output the decoded data to the descrambler or an external device out of the error correction apparatus


1 of U.S. Application 16/884,377 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,691,530. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,691,530 discloses all of the elements of the independent claim 1 of U.S. Application 16/884,377, except a memory controller configured to receive original data from host and transmit recovered data to the host, and a memory device configured to store encoded data received from the memory controller, and to output read data in responding to a read command which is received from the memory controller, a scrambling discriminator configured to select and output the original data or scrambled data based on randomness of the original data; and a descrambling discriminator configured to select the recovered data among the descrambled data and the decoded data based on the selection of the scrambling selector. However, even though claim 1 of  U.S. Patent No. 10,691,530 does not explicitly recite a memory controller configured to receive original data from host and transmit recovered data to the host, and a memory device configured to store encoded data received from the memory controller, and to output read data in responding to a read command which is received from the memory controller, a scrambling discriminator configured to select and output the original data or scrambled data based on randomness of the original data; and a descrambling discriminator configured to select the recovered data among the descrambled data and the decoded data based on the selection of the scrambling selector, claim 1 of U.S. Patent No. 10,691,530 already does disclose a scrambler configured to randomize original data to generate scrambled data; an error correction code (ECC) encoder configured to perform an ECC encoding operation of the scrambled data to generate encoded data to be outputted from the error correction apparatus, an ECC decoder configured to perform an ECC decoding operation of the .

Independent claim 5 is also rejected under obviousness type double patenting over claim 1 of U.S. Patent No. 10,691,530. The same or similar reasoning is given as provided above for claim 1.
Dependent claims 2-4 and 6-7 are also rejected under obviousness type double patenting over claims 3-5, 11 and 13 of U.S. Patent No. 10,691,530.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

       EA
    8/11/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112